


CERTIFICATE OF DESIGNATIONS OF THE
SERIES A CONVERTIBLE PREFERRED STOCK OF
VIGGLE INC.
I, Mitchell J. Nelson, hereby certify that I am the Executive Vice President and
Secretary of Viggle Inc. (the “Company”), a corporation organized and existing
under the Delaware General Corporation Law (the “DGCL”), and further do hereby
certify:
That pursuant to the authority expressly conferred upon the Board of Directors
of the Company (the “Board”) by the Company’s Certificate of Incorporation, as
amended (the “Certificate of Incorporation”), the Board on August 27, 2013,
adopted the following resolutions creating a series of 100,000 shares of
Preferred Stock designated as Series A Convertible Preferred Stock, none of
which shares have been issued:
RESOLVED, that the Board designates the Series A Convertible Preferred Stock and
the number of shares constituting such series, and fixes the rights,
preferences, privileges and restrictions relating to such series in addition to
any set forth in the Certificate of Incorporation as follows:
TERMS OF SERIES A CONVERTIBLE PREFERRED STOCK
1.Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “Series A
Convertible Preferred Stock” (the “Series A Preferred Stock”). The authorized
number of shares of Series A Preferred stock shall be 100,000 shares. Each share
of Series A Preferred Stock shall have a par value of $0.001.
2.Ranking. Except to the extent that the holders of at least a majority of the
outstanding shares of Series A Preferred Stock (the “Required Holders”)
expressly consent to the creation of Parity Stock (as defined below) or Senior
Preferred Stock (as defined below), all shares of capital stock of the Company
shall be junior in rank to all shares of Series A Preferred Stock with respect
to the preferences as to dividends, distributions and payments upon a
Liquidation Event (such junior stock is referred to herein collectively as
“Junior Stock”). The rights of all such shares of capital stock of the Company
shall be subject to the rights, preferences and privileges of the shares of
Series A Preferred Stock. Without limiting any other provision of this
Certificate of Designations, without the prior express consent of the Required
Holders, voting separate as a single class, the Company shall not hereafter
authorize or issue (i) any additional or other shares of capital stock that are
of senior rank to the shares of Series A Preferred Stock in respect of the
preferences as to dividends, distributions and payments upon the liquidation,
dissolution and winding up of the Company (collectively, the “Senior Preferred
Stock”), (ii) any additional or other shares of capital stock that are of pari
passu rank to the shares of Series A Preferred Stock in respect of the
preferences as to dividends, distributions and payments upon a Liquidation Event
(collectively, the “Parity Stock”) or (iii) any Junior Stock having a maturity
date (or any other date requiring redemption or repayment of such shares of
Junior Stock) that is prior to the Maturity Date.
3.Dividends. From and after the date of issuance of a share of Series A
Preferred Stock (the “Issuance Date”), the holder of such share of Series A
Preferred Stock (each, a “Holder” and collectively, the “Holders”) shall be
entitled to receive dividends (“Dividends”) on such share




--------------------------------------------------------------------------------




equal to seven percent (7%) per annum (the “Dividend Rate”) of the Stated Value
(as defined below) thereof in the manner provided below in this Section 3 before
any Dividends shall be declared, set apart for or paid upon any Junior Stock or
Parity Stock. Dividends on a share of Series A Preferred Stock shall accrue
daily at the Dividend Rate, commence accruing on the Issuance Date thereof,
compound annually, be computed on the basis of a 360-day year consisting of
twelve 30-day months and be convertible into Common Stock in connection with the
conversion of such share of Series A Preferred Stock in accordance with Section
4 below. Dividends on the Series A Preferred Stock shall be cumulative and shall
continue to accrue and compound whether or not declared and whether or not in
any fiscal year there shall be net profits or surplus available for the payment
of Dividends in such fiscal year, so that if in any fiscal year or years,
Dividends in whole or in part are not paid upon the Series A Preferred Stock,
unpaid Dividends shall accumulate as against the holders of Junior Stock and
holders of Parity Stock. “Stated Value” shall mean $1,000 per share, subject to
adjustment for stock splits, stock dividends, recapitalizations,
reorganizations, reclassifications, combinations, subdivisions or other similar
events occurring after the Initial Issuance Date with respect to the Series A
Preferred Stock. “Initial Issuance Date” means the first date of issuance of any
shares of Series A Preferred Stock.
4.Conversion. Each share of Series A Preferred Stock shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below) on the terms and conditions set forth in this Section 4.
(a)Holder’s Conversion Right. At any time or times on or after the applicable
Issuance Date thereof, each Holder shall be entitled to convert any whole number
of shares of Series A Preferred Stock into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 4(c) at the
Conversion Rate (as defined below).
(b)Conversion Rate. The number of validly issued, fully paid and non-assessable
shares of Common Stock issuable upon conversion of each share of Series A
Preferred Stock pursuant to Section 4(a) shall be determined according to the
following formula (the “Conversion Rate”):
Conversion Amount
Conversion Price
No fractional shares of Common Stock are to be issued upon the conversion of any
shares of Series A Preferred Stock. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up or down (as the case may be) to the nearest whole
share.
(c)Mechanics of Conversion. The conversion of each share of Series A Preferred
Stock shall be conducted in the following manner:
(i)    Holder’s Conversion. To convert a share of Series A Preferred Stock into
validly issued, fully paid and non-assessable shares of Common Stock on any date
(a “Conversion Date”), a Holder shall deliver (whether via facsimile, e-mail or
otherwise), for receipt on or prior to 11:59 p.m., New York time, on such

2



--------------------------------------------------------------------------------




date, a copy of an executed notice of conversion of the share(s) of Series A
Preferred Stock subject to such conversion in the form attached hereto as
Exhibit I (the “Conversion Notice”) to the Company. If required by Section
4(c)(v), within five (5) Trading Days following a conversion of any such Series
A Preferred Stock as aforesaid, such Holder shall surrender to a nationally
recognized overnight delivery service for delivery to the Company the original
certificates representing the share(s) of Series A Preferred Stock (the
“Preferred Share Certificates”) so converted as aforesaid.
(ii)    Company’s Response. On or before the third (3rd) Trading Day following
the date of receipt of a Conversion Notice, the Company shall (1) provided that
either a registration statement for the resale by such Holder of the applicable
shares of Common Stock issuable upon such conversion of such shares of Series A
Preferred Stock is effective or such shares of Common Stock are otherwise
eligible for resale without restriction (including, without limitation, volume
limitations) pursuant to Rule 144 promulgated by the SEC (as defined below)
under the 1933 Act (as defined below) and that the Company’s transfer agent (the
“Transfer Agent”) is participating in The Depository Trust Company’s (“DTC”)
Fast Automated Securities Transfer Program, credit such aggregate number of
shares of Common Stock to which such Holder shall be entitled to such Holder’s
or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system, or (2) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the address as specified in such Conversion Notice, a
certificate, registered in the name of such Holder or its designee, for the
number of shares of Common Stock to which such Holder shall be entitled. If the
number of shares of Series A Preferred Stock represented by the Preferred Share
Certificate(s) submitted for conversion pursuant to Section 4(c)(v) is greater
than the number of shares of Series A Preferred Stock being converted, then the
Company shall if requested by such Holder, as soon as practicable and in no
event later than three (3) Trading Days after receipt of the Preferred Share
Certificate(s) and at its own expense, issue and deliver to such Holder (or its
designee) a new Preferred Share Certificate representing the number of shares of
Series A Preferred Stock not converted.
(iii)    Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of shares of Series A Preferred Stock
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock on the Conversion Date.
(iv)    Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such shares of Series A Preferred
Stock submitted for conversion, the Company shall convert from each Holder
electing to have shares of Series A Preferred Stock converted on such date a pro
rata amount of such Holder’s shares of Series A Preferred Stock submitted for

3



--------------------------------------------------------------------------------




conversion on such date based on the number of shares of Series A Preferred
Stock submitted for conversion on such date by such Holder relative to the
aggregate number of shares of Series A Preferred Stock submitted for conversion
on such date. In the event of a dispute as to the number of shares of Common
Stock issuable to a Holder in connection with a conversion of shares of Series A
Preferred Stock, the Company shall issue to such Holder the number of shares of
Common Stock not in dispute and resolve such dispute in accordance with Section
17.
(v)    Book-Entry. Notwithstanding anything to the contrary set forth in this
Section 4, upon conversion of any shares of Series A Preferred Stock in
accordance with the terms hereof, no Holder thereof shall be required to
physically surrender the certificate representing the shares of Series A
Preferred Stock to the Company following conversion thereof unless (A) the full
or remaining number of shares of Series A Preferred Stock represented by the
certificate are being converted (in which event such certificate(s) shall be
delivered to the Company as contemplated by this Section 4(c)(v)) or (B) such
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion Notice) requesting reissuance of shares of Series A
Preferred Stock upon physical surrender of any shares of Series A Preferred
Stock. Each Holder and the Company shall maintain records showing the number of
shares of Series A Preferred Stock so converted by such Holder and the dates of
such conversions or shall use such other method, reasonably satisfactory to such
Holder and the Company, so as not to require physical surrender of the
certificate representing the shares of Series A Preferred Stock upon each such
conversion. In the event of any dispute or discrepancy, such records of the
Company establishing the number of shares of Series A Preferred Stock to which
the record holder is entitled shall be controlling and determinative in the
absence of manifest error. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any shares of Series A
Preferred Stock, the number of shares of Series A Preferred Stock represented by
such certificate may be less than the number of shares of Series A Preferred
Stock stated on the face thereof. Each certificate for shares of Series A
Preferred Stock shall bear the following legend:
ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE CORPORATION’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF
SERIES A PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION
4(c)(v) THEREOF. THE NUMBER OF SHARES OF SERIES A PREFERRED STOCK REPRESENTED BY
THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES A PREFERRED
STOCK STATED ON THE FACE

4



--------------------------------------------------------------------------------




HEREOF PURSUANT TO SECTION 4(c)(v) OF THE CERTIFICATE OF DESIGNATIONS RELATING
TO THE SHARES OF SERIES A PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE.
(d)Taxes. The Company shall pay any and all documentary, stamp, transfer (but
only in respect of the registered holder thereof), issuance and other similar
taxes that may be payable with respect to the issuance and delivery of shares of
Common Stock upon the conversion of shares of Series A Preferred Stock.
5.Rights Upon Change of Control. No later than the third (3rd) Business Day
prior to the consummation of a Change of Control (as defined below) (or such
later date if such Change of Control has not been publicly announced prior to
such third (3rd) Business Day), the Company shall deliver written notice thereof
via facsimile, e-mail or otherwise to each Holder (a “Change of Control
Notice”). At any time during the period beginning after a Holder’s receipt of a
Change of Control Notice and one (1) Business Day prior to the consummation of
such Change of Control, such Holder may require the Company to redeem all of the
shares of Series A Preferred Stock held by such Holder on the date of
consummation of such Change of Control by delivering written notice thereof to
the Company (a “Change of Control Redemption Notice”). If a Holder timely
delivers a Change of Control Redemption Notice, each share of Series A Preferred
Stock held by the Holder on the date of consummation of such Change of Control
that is subject to redemption pursuant to this Section 5 from such Holder shall
be redeemed by the Company in cash at a price equal to the sum of (i) the
Conversion Amount thereof as of the consummation of such Change of Control plus
(ii) an amount equal to the product of (1) the applicable Change of Control
Premium (as defined below) multiplied by (2) the Stated Value of such share of
Series A Preferred Stock (the sum of clauses (i) and (ii) is referred to herein
as the “Change of Control Redemption Amount”). The Company shall make payment of
the Change of Control Redemption Amount within five (5) Business Days
immediately following the consummation of such Change of Control. Redemptions
required by this Section 5 shall have priority to payments to all other
stockholders of the Company in connection with such Change of Control. In the
event of the Company’s redemption of any portion of the shares of Series A
Preferred Stock under this Section 5, such Holder’s damages would be uncertain
and difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for a Holder. Accordingly, any redemption premium due
under this Section 5 is intended by the parties to be, and shall be deemed, a
reasonable estimate of such Holder’s actual loss of its investment opportunity
and not as a penalty. Notwithstanding anything to the contrary in this Section
5, (i) until the applicable Change of Control Redemption Amount is paid in full
to the applicable Holder, the shares of Series A Preferred Stock submitted by
such Holder for redemption under this Section 5 may be converted, in whole or in
part, by such Holder into Common Stock pursuant to Section 4, provided that in
the event that the Holder elects to convert all or any portion of such Holder’s
shares of Series A Preferred Stock subject to redemption under this Section 5 on
or after the date of the applicable Change of Control Redemption Notice and
prior to payment of the applicable Change of Control Redemption Amount, then
such shares so converted shall no longer be subject to redemption under this
Section 5 and (ii) the Company shall have no obligation to comply with this
Section 5 at any time that (x)

5



--------------------------------------------------------------------------------




the Company does not have surplus under Section 154 of the DGCL or funds legally
available to redeem any of such shares of Series A Preferred Stock, (y) the
Company’s capital is impaired under Section 160 of the DGCL or (z) such
redemption of any shares of Series A Preferred Stock would result in an
impairment of the Company’s capital under Section 160 of the DGCL.
6.Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Initial Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time on or
after the Initial Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 6 shall become effective immediately after the effective date of
such subdivision or combination.
7.Authorized Shares.
(a)    Reservation. The Company shall reserve out of its authorized and unissued
Common Stock a number of shares of Common Stock equal to the Conversion Rate
with respect to the Conversion Amount of each share of Series A Preferred Stock
as of the applicable Issuance Date thereof. So long as any of the shares of
Series A Preferred Stock are outstanding, the Company shall take all action
reasonably necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the shares of Series A Preferred Stock, the number of shares of
Common Stock as shall from time to time be necessary to effect the conversion of
all of the shares of Series A Preferred Stock then outstanding, provided that at
no time shall the number of shares of Common Stock so available be less than the
number of shares required to be reserved by the previous sentence (the “Required
Amount”). The number of shares of Common Stock reserved for conversions of the
shares of Series A Preferred Stock and each increase in the number of shares so
reserved shall be allocated pro rata among the Holders based on the number of
shares of Series A Preferred Stock held by each Holder on the Initial Issuance
Date or increase in the number of reserved shares (as the case may be) (the
“Authorized Share Allocation”). In the event a Holder shall sell or otherwise
transfer any of such Holder’s shares of Series A Preferred Stock, each
transferee shall be allocated a pro rata portion of such Holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any shares of Series A Preferred Stock shall be
allocated to the remaining Holders of shares of Series A Preferred Stock, pro
rata based on the number of shares of Series A Preferred Stock then held by such
Holders.
(b)    Insufficient Authorized Shares. If, notwithstanding Section 7(a) and not
in limitation thereof, at any time while any of the shares of Series A Preferred
Stock remain outstanding the Company does not have a sufficient number of
authorized and unissued shares of Common Stock to satisfy its obligation to have
available for issuance upon

6



--------------------------------------------------------------------------------




conversion of the shares of Series A Preferred Stock at least a number of shares
of Common Stock equal to the Required Amount (an “Authorized Share Failure”),
then the Company shall promptly (but in no event later than one hundred eighty
(180) days after the occurrence of such Authorized Share Failure) take all
action reasonably necessary to increase the Company’s authorized shares of
Common Stock to an amount sufficient to allow the Company to reserve and have
available the Required Amount for all of the shares of Series A Preferred Stock
then outstanding. In connection therewith, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock or obtain the written consent of the holders of the
required number of shares of Common Stock in lieu of such a meeting.
8.Voting Rights. Holders of shares of Series A Preferred Stock shall have no
voting rights, except as required by law (including without limitation, the
DGCL) and as expressly provided in this Certificate of Designations. To the
extent that under the DGCL the vote of the holders of the Series A Preferred
Stock, voting separately as a series, is required to authorize a given action of
the Company, the affirmative vote or consent of the Required Holders shall
constitute the approval of such action by the series. Holders of the Series A
Preferred Stock shall be entitled to written notice of all stockholder meetings
or written consents (and copies of proxy materials and other information sent to
stockholders) with respect to which they would be entitled to vote, which notice
would be provided pursuant to the Company’s bylaws and the DGCL).
9.Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
each Holder of a share of Series A Preferred Stock shall be entitled to receive
in cash out of the assets of the Company legally available for distribution to
its stockholders, whether from capital or from earnings available for
distribution to its stockholders (the “Liquidation Funds”), before any amount
shall be paid to the holders of any shares of Junior Stock, an amount with
respect to each share of Series A Preferred Stock then held by such Holder equal
to the greater of (i) the Conversion Amount of such share of Series A Preferred
Stock as of the date of the applicable Liquidation Event and (ii) the amount per
share such Holder would receive if such Holder converted such share of Series A
Preferred Stock into Common Stock immediately prior to such Liquidation Event,
provided that if the Liquidation Funds are insufficient to pay the full amount
due to the Holders and holders of shares of Parity Stock, then each Holder and
each holder of Parity Stock shall receive a percentage of the Liquidation Funds
equal to the full amount of Liquidation Funds payable to such Holder and such
holder of Parity Stock as a liquidation preference, in accordance with their
respective certificate of designations (or equivalent), as a percentage of the
full amount of Liquidation Funds payable to all holders of shares of Series A
Preferred Stock and all holders of shares of Parity Stock. To the extent
necessary, the Company shall cause such actions to be taken by each of its
subsidiaries so as to enable, to the maximum extent permitted by law, the
proceeds of a Liquidation Event to be distributed to the Holders in accordance
with this Section 9. All the preferential amounts to be paid to the Holders
under this Section 9 shall be paid or set apart for payment before the payment
or setting apart for payment of any amount for, or the distribution of any
Liquidation Funds of the Company to the holders of shares of Junior Stock in
connection with a Liquidation Event as to which this Section 9 applies.

7



--------------------------------------------------------------------------------




10.Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing shares of Series A Preferred Stock
(as to which a written certification and the indemnification contemplated below
shall suffice as such evidence), and, in the case of loss, theft or destruction,
of an indemnification undertaking by the applicable Holder to the Company in
customary and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.
11.Failure or Indulgence Not Waiver. No failure or delay on the part of a Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.
12.Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Certificate of Designations must
be in writing and will be deemed to have been delivered: (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
If to the Company:
Viggle Inc.
902 Broadway, 11th Floor
New York, New York 10022
E-mail: fx@viggle.com
Facsimile: (212) 750-3034
Attention: Chief Executive Officer


If to a Holder, to its address, facsimile number or e-mail address (as the case
may be) set forth in the books and records of the Company, or to such other
address, facsimile number and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date and
recipient facsimile number or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an

8



--------------------------------------------------------------------------------




overnight courier service in accordance with clause (i), (ii) or (iv) above,
respectively. A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.
13.Transfer of Series A Preferred Stock. A Holder may transfer some or all of
its shares of Series A Preferred Stock without the consent of the Company so
long as such transfer complies with all applicable securities laws.
14.Series A Preferred Stock Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Series A Preferred
Stock, in which the Company shall record the name, address, facsimile number and
e-mail address of the Persons in whose name the shares of Series A Preferred
Stock have been issued, as well as the name and address of each transferee. The
Company may treat the Person in whose name any Series A Preferred Stock is
registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.
15.Stockholder Matters; Amendment.
(a)    Stockholder Matters. Any stockholder action, approval or consent
required, desired or otherwise sought by the Company pursuant to the DGCL, the
Certificate of Incorporation, this Certificate of Designations or otherwise with
respect to the issuance of Series A Preferred Stock may be effected by written
consent of the Company’s stockholders or at a duly called meeting of the
Company’s stockholders, all in accordance with the applicable rules and
regulations of the DGCL. This provision is intended to comply with the
applicable sections of the DGCL permitting stockholder action, approval and
consent affected by written consent in lieu of a meeting.
(b)    Amendment. This Certificate of Designations or any provision hereof may
be amended by obtaining the affirmative vote at a meeting duly called for such
purpose, or written consent without a meeting in accordance with the DGCL, of
the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the DGCL and
the Certificate of Incorporation.
16.    Redemption at Option of Company. The Company shall have the right to
redeem, from time to time, any or all outstanding shares of Series A Preferred
Stock as set forth in this Section 16 (each a “Company Optional Redemption”).
(a)    Mechanics of Company Optional Redemption. The Company may exercise its
right to require redemption under this Section 16 from time to time by
delivering a written notice thereof by facsimile, e-mail or otherwise to all,
but not less than all, of the Holders of shares of Series A Preferred Stock (the
“Company Optional Redemption Notice” and the date all of the Holders receive
such notice is referred to as the “Company Optional Redemption Notice
Date”). The Company Optional Redemption Notice shall (x) state the aggregate
number of shares of Series A Preferred Stock subject to the applicable Company
Optional Redemption and the number of shares of Series A Preferred Stock to be
redeemed

9



--------------------------------------------------------------------------------




from each Holder (which shall be determined with respect to each Holder by
multiplying (1) the aggregate number of shares of Series A Preferred Stock
subject to such Company Optional Redemption times (2) the quotient of (I) the
number of shares of Series A Preferred Stock then held by such Holder divided by
(II) the aggregate number of shares of Series A Preferred Stock then
outstanding, with such product being rounded up or down (as the case may be) to
the nearest whole number of shares) and (y) state the date on which the
applicable Company Optional Redemption shall occur (each a “Company Optional
Redemption Date”), which date shall not be less than three (3) Trading Days
following the Company Optional Redemption Notice Date.
(b)    Payment of Optional Redemption Price. The redemption price for each share
of Series A Preferred Stock subject to the applicable Company Optional
Redemption shall be determined as of the applicable Company Optional Redemption
Date and shall be equal to the sum of (i) the Conversion Amount thereof as of
the applicable Company Optional Redemption Date plus (ii) an amount equal to the
product of (1) the applicable Optional Redemption Premium (as defined below)
multiplied by (2) the Stated Value of such share of Series A Preferred Stock
(the product of clauses (1) and (2) is referred to herein as the “Company
Optional Redemption Premium Amount” and the sum of clauses (i) and (ii) is
referred to herein as the “Company Optional Redemption Amount”). Notwithstanding
the foregoing, no Company Optional Redemption Premium Amount shall be due with
respect to shares of Series A Preferred Stock subject to the applicable Company
Optional Redemption that are being redeemed by the Company’s use of any
Qualified Public Offering Proceeds (as defined below) for such redemption. The
Company shall pay the applicable Company Optional Redemption Amount for each
share of Series A Preferred Stock subject to the applicable Company Optional
Redemption on the applicable Company Optional Redemption Date. In the event of
the Company’s redemption of any portion of the shares of Series A Preferred
Stock under this Section 16, such Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for a Holder. Accordingly, any redemption premium due
under this Section 16 is intended by the parties to be, and shall be deemed, a
reasonable estimate of such Holder’s actual loss of its investment opportunity
and not as a penalty. Notwithstanding anything to the contrary in this Section
16, until the applicable Company Optional Redemption Amount is paid in full to
the applicable Holder for a share of Series A Preferred Stock subject to the
applicable Company Optional Redemption, such share of Series A Preferred Stock
may be converted, in whole or in part, by such Holder into Common Stock pursuant
to Section 4, provided that in the event that such Holder elects to convert all
or any portion of such Holder’s shares of Series A Preferred Stock subject to a
Company Optional Redemption on or after the date of the applicable Company
Optional Redemption Notice and prior to payment of the applicable Company
Optional Redemption Amount for such shares of Series A Preferred Stock, then
such shares so converted shall no longer be subject to redemption from such
Holder under this Section 16 and the Company shall re-calculate the number of
shares of Series A Preferred Stock to be redeemed from each Holder in accordance
with the provisions of this Section 16.

10



--------------------------------------------------------------------------------




17.    Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
applicable Change of Control Redemption Amount or the applicable Company
Optional Redemption Amount (as the case may be), the Company or the applicable
Holder (as the case may be) shall submit the disputed determinations or
arithmetic calculations (as the case may be) via facsimile or e-mail (i) within
five (5) Business Days after receipt of the applicable notice giving rise to
such dispute to the Company or such Holder (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after such Holder learned of the
circumstances giving rise to such dispute. If such Holder and the Company are
unable to agree upon such determination or calculation within ten (10) Business
Days of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Company or such Holder (as the case may be), then the
Company shall, within five (5) Business Days, submit via facsimile or e-mail (a)
the disputed determination of the Conversion Price to an independent, reputable
investment bank selected by the Company or (b) the disputed arithmetic
calculation of the Conversion Rate, the applicable Change of Control Redemption
Amount or the applicable Company Optional Redemption Amount (as the case may be)
to an independent, outside accountant or accounting firm selected by the
Company. The Company shall cause such investment bank or such accountant or
accounting firm (as the case may be) to perform the determinations or
calculations (as the case may be) and notify the Company and such Holder of the
results no later than ten (10) Business Days from the time it receives such
disputed determinations or calculations (as the case may be). Such investment
bank’s, accountant’s or accounting firm’s determination or calculation (as the
case may be) shall be binding upon all parties absent demonstrable error or
fraud, and the fees and expenses of such investment bank, such accountant or
such accounting firm (as the case may be) shall be borne equally by the Company
and such Holder.
18.    Non-Redeemable; Required Redemption by Company.
(a)    Non-Redeemable. Except as otherwise expressly contemplated by Sections 5,
16 and 18(b) of this Certificate of Designations, the shares of Series A
Preferred Stock shall not be redeemable either at the Company’s option or at the
option of any of the Holders at any time.
(b)    Required Redemption by Company.
(i)        The Company shall redeem all outstanding shares of Series A Preferred
Stock on the tenth (10th) Business Day immediately following the fifth (5th)
anniversary of the Initial Issuance Date as set forth in this Section 18(b)
(such tenth (10th) Business Day is referred to herein as the “Required
Redemption Date”). The redemption price for each share of Series A Preferred
Stock shall be determined on the Required Redemption Date and shall be equal to
the Conversion Amount thereof as of the Required Redemption Date (such price is
referred to herein as the “Redemption Price”).
(ii)        From and after the Required Redemption Date, the Holders of Series A
Preferred Stock shall solely have the right to receive payment of the Redemption
Price therefor (and shall have no rights as a Holder of shares of Series A
Preferred Stock other than the right to receive payment of the Redemption Price)

11



--------------------------------------------------------------------------------




and the Redemption Price therefor shall be paid to a Holder only upon surrender
by such Holder at the principal office of the Company of the certificates
representing all of such Holder’s shares of Series A Preferred Stock (or, if
such Holder alleges that such certificates have been lost, stolen or destroyed,
a lost certificate affidavit and indemnification undertaking as contemplated by
Section 10).    
(iii)        Notwithstanding anything to the contrary in this Section 18(b), the
Company shall have no obligation to comply with this Section 18(b) at any time
that (x) the Company does not have surplus under Section 154 of the DGCL or
funds legally available to redeem all shares of Series A Preferred Stock, (y)
the Company’s capital is impaired under Section 160 of the DGCL or (z) the
redemption of any shares of Series A Preferred Stock would result in an
impairment of the Company’s capital under Section 160 of the DGCL.
19.    Participation. If the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”) (other than any Distribution made in the form of shares of
Common Stock that results in an adjustment under Section 6), at any time after
the applicable Issuance Date thereof, then, in each such case, the Holders
shall, as holders of shares of Series A Preferred Stock, be entitled to
participate in such Distribution to the same extent as if such Holders had
converted each share of Series A Preferred Stock held by each of them into
shares of Common Stock immediately before the date on which a record is taken
for such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution.
20.    Certain Defined Terms. For purposes of this Certificate of Designations,
the following terms shall have the following meanings:
(a)    “1933 Act” means the Securities Act of 1933, as amended.
(b)    “1934 Act” means the Securities Exchange Act of 1934, as amended.
(c)    “Additional Amount” means, as of the applicable date of determination,
with respect to a particular share of Series A Preferred Stock, all accrued and
unpaid Dividends on such share of Series A Preferred Stock.
(d)    “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
(e)    “Change of Control” means (i) a sale of all or substantially all of the
assets of the Company or (ii) the issuance by the Company of Common Stock that
results in any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) becoming the “beneficial

12



--------------------------------------------------------------------------------




owner” (as defined in Rule 13d-3 promulgated under the 1934 Act) of a majority
of the aggregate ordinary voting power represented by issued and outstanding
Common Stock (other than as a result of, or in connection with, any merger,
acquisition, consolidation or other business combination in which the Company is
the surviving entity following the consummation thereof).
(f)    “Change of Control Premium” means, with respect to a particular Change of
Control, (as applicable) (i) 8% if the date of consummation of such Change of
Control occurs prior to the one (1) year anniversary of the Initial Issuance
Date; (ii) 6% if the date of consummation of such Change of Control occurs on or
after the one (1) year anniversary of the Initial Issuance Date and prior to the
two (2) year anniversary of the Initial Issuance Date; (iii) 4% if the date of
consummation of such Change of Control occurs on or after the two (2) year
anniversary of the Initial Issuance Date and prior to the three (3) year
anniversary of the Initial Issuance Date; (iv) 2% if the date of consummation of
such Change of Control occurs on or after the three (3) year anniversary of the
Initial Issuance Date and prior to the forty-two (42) month anniversary of the
Initial Issuance Date; and (v) 0% if the date of consummation of such Change of
Control occurs on or after the forty-two (42) month anniversary of the Initial
Issuance Date.
(g)    “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
(h)    “Conversion Amount” means, with respect to a particular share of Series A
Preferred Stock, as of the applicable date of determination, the sum of (1) the
Stated Value thereof plus (2) the Additional Amount thereon as of such date of
determination.
(i)    “Conversion Price” means, with respect to a particular share of Series A
Preferred Stock, as of any Conversion Date, $1.15, subject to adjustment as
provided herein.
(j)    “Convertible Securities” means any capital stock, note, debenture or
other security of the Company or any of its subsidiaries that is directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other equity
security of the Company (including, without limitation, Common Stock).
(k)    “Liquidation Event” means, whether in a single transaction or series of
transactions, the voluntary or involuntary liquidation, dissolution or winding
up of the Company or such subsidiaries of the Company the assets of which
constitute all or substantially all of the assets of the business of the Company
and its subsidiaries, taken as a whole.
(l)    “Optional Redemption Premium” means, with respect to a particular Company
Optional Redemption Date, (as applicable) (i) 8% if such Company Optional
Redemption Date occurs prior to the one (1) year anniversary of the Initial
Issuance Date; (ii) 6% if such Company Optional Redemption Date occurs on or
after the one (1) year

13



--------------------------------------------------------------------------------




anniversary of the Initial Issuance Date and prior to the two (2) year
anniversary of the Initial Issuance Date; (iii) 4% if such Company Optional
Redemption Date occurs on or after the two (2) year anniversary of the Initial
Issuance Date and prior to the three (3) year anniversary of the Initial
Issuance Date; (iv) 2% if such Company Optional Redemption Date occurs on or
after the three (3) year anniversary of the Initial Issuance Date and prior to
the forty-two (42) month anniversary of the Initial Issuance Date; and (v) 0% if
such Company Optional Redemption Date occurs on or after the forty-two (42)
month anniversary of the Initial Issuance Date.
(m)    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.
(n)    “Proceeds” means, with respect to a particular Qualified Public Offering,
the gross amount of cash received directly or indirectly by the Company with
respect to such Qualified Public Offering less all costs and expenses incurred
by the Company in connection with such Qualified Public Offering. Any dispute as
to the arithmetic calculation of Proceeds shall be resolved pursuant to Section
17 above, with the term “Proceeds” being substituted for the term “Conversion
Rate.”
(o)    “Qualified Public Offering” means a Subsequent Placement (as defined
below) (i) that was effected pursuant to a registration statement filed by the
Company with the SEC and (ii) in which the per share offering price is greater
than or equal to (or, if the primary security issued in such Subsequent
Placement is a Convertible Security, the initial conversion price, initial
exercise price or initial exchange price (as the case may be) thereunder is
greater than or equal to) $1.00 per share (adjusted for any stock dividend,
stock split, stock combination or other similar transaction).
(p)    “Qualified Public Offering Proceeds” means, with respect to a particular
Qualified Public Offering, an amount equal to 33% of the Proceeds from such
Qualified Public Offering.
(q)    “SEC” means the Securities and Exchange Commission or the successor
thereto.
(r)    “Subsequent Placement” means the issuance or sale by the Company of any
security of the Company (including, without limitation, any Convertible
Securities (including, without limitation, convertible preferred stock) and any
non-convertible preferred stock).
(s)    “Trading Day” means any day on which The New York Stock Exchange (and
each successor thereto) is open for trading of securities.
* * * * *



14



--------------------------------------------------------------------------------




EXHIBIT I


VIGGLE INC.
CONVERSION NOTICE
Reference is made to the Certificate of Designations of the Series A Convertible
Preferred Stock of Viggle Inc. (the “Certificate of Designations”). In
accordance with and pursuant to the Certificate of Designations, the undersigned
hereby elects to convert the number of shares of Series A Preferred Stock (as
defined in the Certificate of Designations) indicated below into shares of
Common Stock (as defined in the Certificate of Designations) as of the date
specified below.
Date of Conversion:    
Number of shares of Series A Preferred Stock to be converted:    
Share certificate no(s). of Series A Preferred Stock to be converted:    
Tax ID Number (If applicable):     
Conversion Price:_________________________________________________________
Number of shares of Common Stock to be issued:    
Please issue the shares of Common Stock into which the shares of Series A
Preferred Stock are being converted in the following name and to the following
address:
Issue to:    
        
Address: _________________________________________
Telephone Number: ________________________________
Facsimile Number:    
Holder:    
By:    
Title:    
Dated:_____________________________
Account Number (if electronic book entry transfer):    
Transaction Code Number (if electronic book entry transfer):    






--------------------------------------------------------------------------------




The undersigned declares under penalty of perjury under the laws of the State of
New York that the matters set forth in this certificate are true and correct of
his own knowledge.
The undersigned has executed this certificate on September 3, 2013.


/s/ Mitchell J. Nelson            
Name:    Mitchell J. Nelson
Title:     Executive Vice President & Secretary


















